DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5-7 10-17 are pending.
Claims 4 and 8-9 are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statement(s) submitted on 28 December 2020 have been considered by the examiner.
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Subaru Kanesaka on 04 February 2021.

In claim 1:
Line 11, replace “machining in the machine tool” with “machining by
Line 12, replace “acquired in a normal” with “acquired during the machining by the machine tool in a normal”
Line 16, delete “performed”

In claim 7:
Line 11, replace “the machining in the machine tool” with “the machining by the machine tool”
Line 12, replace “acquired in a normal” with “acquired during the machining by the machine tool in a normal”
Line 16, delete “performed”


REASONS FOR ALLOWANCE
After a thorough search and examination of the present application, and in light of:
The prior art made of record:
KUMAZAKI et al. (US 2014/0257717 A1), hereinafter ‘Kumazaki’
Kluft et al. (US 2002/0017139 A1), hereinafter ‘Kluft’ 
Okada et al. (US 5,513,113)
Examiner’s Amendment above
Claims 1-3, 5-7 10-17 are allowed.

Regarding claim 1, the following is an examiner’s statement of reasons for allowance.
Kumazaki teaches:
An abnormality detection device for detecting an abnormality of a machining state of a machine tool machining a workpiece with a tool, the abnormality detection device comprising (Kumazaki: Abstract “A tool abnormality detection system corrects a monitoring range for a load on a tool in an M.sup.th cycle by using load data of at least one of 1.sup.st to (M-1).sup.th cycles (where M is an integer of 2 or more), wherein processing work on a single workpiece corresponds to a single cycle, and the load data is data about the load on the tool in the cycle.”; [0015] “It is an object of the present invention to provide a tool abnormality determination system capable of accurately detecting an abnormality in a tool according to the state of a machine tool.”, where the tool abnormality detection or determination system reads on “An abnormality detection device”.)
a processor configured to determine the machining state by using information related to an actual cutting section, … (Kumazaki: [0055] “The control device 22 includes a computer 220, an input/output (I/O) interface 221, and a plurality of motor drive circuits 222.  The computer 220 includes a storage section 220a and a computing section 220b.”, where the computing section 220b reads on “a processor”.) (Kumazaki: [0057], figures 3-4 “A tool abnormality determination method that is performed by using the tool abnormality determination system of the present embodiment will be described below.  FIG. 3 is a flowchart of the tool abnormality determination method that is performed by using the tool abnormality determination system of the present embodiment.  FIG. 4 is a flowchart of a monitoring range updating step that is performed in an actual processing step (S15 (step 15, hereinafter, S means a step)) of FIG. 3.”; [0115], figure 4 “The control device 22 determines if the current value detected at predetermined intervals is included in the monitoring period .DELTA.P shown in FIG. 9 (S22 of FIG. 4).”, where the monitoring period (the period where the actual processing/machining takes place) reads on “an actual cutting section”.; [0116] “The current values that are detected after the starting point P5 are included in the monitoring period .DELTA.P (S22 of FIG. 4).  The control device 22 therefore starts monitoring the current value (S23 of FIG. 4).  That is, the control device 22 compares the current value with the monitoring range .DELTA.d.”, where the current value during the monitoring period reads on “information related to an actual cutting section”, the result of the comparison reads on “the machining state”.; [0117] “If the current value is within the monitoring range .DELTA.d, the actual processing step A2 for the workpiece W is completed (S24 of FIG. 4).”)
in response to detecting the abnormality of the machining state during the machining by the machine tool … exceeding a predetermined threshold value, perform warning output and further cause the machining performed by the machine tool to be stopped. (Kumazaki: [0121] “For example, current values P18 to P20 shown in FIG. 9 is out of the monitoring range .DELTA.d.  That is, the number of consecutive times the current value is out of the monitoring range .DELTA.d is three (&gt;2 times) (S25 of FIG. 4).  In this case, the control device 22 stops the lathe 1 and displays guidance on the screen 23 (S26 of FIG. 4).”; The either current limit value of the range reads on “a predetermined threshold”, and the current values being out of range reads on reads on “exceeding a predetermined threshold value”.; The warning on the screen S26, as illustrated in figure 4, reads on “perform warning output”.)

Kumazaki does not explicitly teach: a processor configured to determine the machining state by using information related to an actual cutting section, wherein the actual cutting section is a section where machining is actually performed with the tool and the workpiece in contact with each other, and the information includes a difference between at least one of an initiation position or a termination position of the actual cutting section acquired during the machining by the machine tool and at least one of an initiation position or a termination position of the actual cutting section acquired during the machining by the machine tool in a normal machining state, respectively, and in response to detecting the abnormality of the machining state corresponding to the difference exceeding a predetermined threshold value, perform warning output and further cause the machining by the machine tool to be stopped.
Kluft teaches:
a processor configured to determine the machining state by using information related to an actual cutting section, wherein the actual cutting section is a section where machining is actually performed with the tool and the workpiece in contact with each other. (Kluft: [0016] “In the case of repeated machining actions on similar workpieces the wear condition can be evaluated on the basis of the change in the wear condition parameter relative to an initial parameter or relative to a given limit parameter at comparable cutting, engagement and/or contact conditions between tool and workpiece on similar or different workpieces.”; “[0019] “The software for analyzing the NC production program may further be capable of classifying a plurality of different comparable measuring locations, said measuring locations comprising different contact zones between tool and workpiece along the cutting edge of the tool but nevertheless comprising similar or comparable cutting and engagement conditions.”; where evaluating the wear condition reads on “to determine the machining state”, engagement and/or contact conditions reads on “… in contact with each other”, and measurement made at the contact location reads on “information related to an actual cutting section”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kumazaki and Kluft before them, to modify the tool abnormality detection system to incorporate determining position values where the tool comes in contact with the workpiece.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve quality of tool wear evaluation during the machining process (Kluft: [0005] The present invention advantageously provides for reception by at least one vibration sensor of the vibrations, which are generated during the machining process, of a vibration system comprising at least the tool and the metal workpiece.”; [0007] “According to a partcularly preferrred aspect the vibration signal is detected in all three space axes.  The wear condition parameters detected along the three space axes allow detection of the wear locations along the area of contact between the tool and the workpiece and/or along the cutting edge of the tool.  In this manner a qualitative evaluation of the wear condition is possible and it can, e. g., be determined whether the tool is still usable for certain applications.”).

However, Kumazaki and Kluft do not teach or fairly suggest the following limitations as part of the totality of the claim: 
the information includes a difference between at least one of an initiation position or a termination position of the actual cutting section acquired during the machining by the machine tool and at least one of an initiation position or a termination position of the actual cutting section acquired during the machining by the machine tool in a normal machining state, respectively, and 
in response to detecting the abnormality of the machining state corresponding to the difference exceeding a predetermined threshold value, perform warning output and further cause the machining by the machine tool to be stopped.

Independent claim 7 includes similar limitations and reasons for allowance as independent claim 1.
Claims 2-3, 5-6 and 10-13 are dependent claims of claim 1. The claim 1 is allowable, and therefore, claims 2-3, 5-6 and 10-13 are allowable.
Claims 14-17 are dependent claims of claim 7. The claim 7 is allowable, and therefore, claims 14-17 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.W.C./
Examiner
Art Unit 2116



/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116